******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
ROBERT PEASE v. THE CHARLOTTE HUNGERFORD
             HOSPITAL ET AL.
                 (SC 19761)
Rogers, C. J., and Palmer, Eveleigh, McDonald, Espinosa, Robinson and
                            Vertefeuille, Js.*
      Argued December 8, 2016—officially released May 2, 2017

  Michael G.         Rigg,     for   the     appellant      (named
defendant).
 Michael C. Conroy, for the appellee (plaintiff).
                          Opinion

   VERTEFEUILLE, J. The dispositive question pre-
sented by this appeal is whether a prevailing party in
a civil action can enforce an unpaid award of costs
through a motion for civil contempt rather than by
pursuing the various postjudgment remedies authorized
by chapter 906 of the General Statutes. We conclude
that, under ordinary circumstances, such as those in
this case, the court’s inherent contempt power is not
an appropriate means of enforcing an award of costs
or other monetary judgment. We therefore affirm the
judgment of the trial court denying the motion of the
named defendant, The Charlotte Hungerford Hospital,
to hold the plaintiff, Robert Pease, in contempt of court.
   The following procedural history is relevant to our
disposition of this appeal. The plaintiff brought an
action against the defendants, the hospital and one of
its employees, Kateri D. Veillette, a registered nurse,
for personal injuries allegedly sustained as a result of
medical malpractice.1 The case was tried to a jury,
which returned a verdict in favor of the hospital, and
the trial court, Pickard, J., rendered judgment in accor-
dance with the verdict. The hospital then filed a bill of
costs and, following the court clerk’s approval of the
bill, the plaintiff sought review by the trial court. See
Practice Book § 18-5 (b). The trial court ultimately
awarded the hospital $5965 in expert fees and other
costs.
   Approximately five months later, the hospital filed a
motion to hold the plaintiff in contempt of court. Claim-
ing that the award of costs was a court order, and thus
amenable to contempt, the hospital alleged that the
plaintiff had not paid any of the awarded costs and
speculated that the plaintiff had the ability to comply
with the order,2 but simply refused to do so. By way of
initial remedy, the hospital requested that the court
issue a written order that the plaintiff must pay $5965
in accordance with the court’s taxation of costs by some
date certain. The hospital did not and does not contend
that, prior to moving for contempt, it pursued any of
the postjudgment remedies that our legislature has
authorized under chapter 906 of the General Statutes,
including executing the award of costs; see General
Statutes §§ 52-356a and 52-361a; placing a judgment lien
on the plaintiff’s real or personal property; see General
Statutes §§ 52-355a and 52-380a; and examining the
plaintiff as a judgment debtor or engaging in other forms
of postjudgment discovery. See General Statutes §§ 52-
351b and 5-397.
  Following a hearing, the court denied the hospital’s
motion for contempt. In its order, the court ‘‘agree[d]
with the plaintiff that an award of costs to the prevailing
party following a jury trial is not an order that should
be enforced with the contempt power’’ and ‘‘suggest[ed]
that the [hospital] consult the normal methods of
enforcing a judgment in General Statutes chapter 906
or the possibility of a suit on the debt . . . .’’ The court
also declined to issue an order requiring that the plain-
tiff pay the costs by a definite date.
   The hospital appealed to the Appellate Court, con-
tending that the trial court improperly concluded, as a
matter of law, that it lacked the inherent authority to
coerce compliance with an award of costs. We trans-
ferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1. Prior to
oral argument, this court, sua sponte, asked the parties
to address the jurisdictional question of whether the
denial of the motion for contempt was an appealable
final judgment. Additional facts will be set forth as nec-
essary.
                             I
   At the outset, we must determine whether the trial
court’s denial of a postjudgment motion for contempt
is an appealable final judgment. See State v. Johnson,
301 Conn. 630, 640, 26 A.3d 59 (2011). The hospital
contends that it is. The plaintiff disagrees, arguing that
the present appeal should be governed by the jurisdic-
tional test that we apply to interlocutory orders under
State v. Curcio, 191 Conn. 27, 463 A.2d 566 (1983), and
that the denial of a motion for contempt does not satisfy
either prong of the Curcio test—it neither terminates
a separate and distinct proceeding nor so concludes
the rights of the parties that further proceedings cannot
affect them. We agree with the hospital that the denial
of a postjudgment motion for civil contempt constitutes
an appealable final judgment.3
   Although neither party cites to it, our decision most
directly on point is Potter v. Board of Selectmen, 174
Conn. 195, 384 A.2d 369 (1978). In Potter, this court
had held in a prior proceeding that the plaintiff was
improperly denied a permit to operate a mobile home
park. See id., 196. Subsequently, the defendant town
denied the plaintiff the necessary building and health
permits relating to the project and he sought a contempt
order. Id. On appeal, we reviewed the trial court’s denial
of a finding of contempt on the merits, noting that such
determinations are final adjudications that are within
our power to review. See id., 196–97. We did so despite
the fact that the plaintiff had not exhausted his available
remedies and could have pursued independent adminis-
trative appeals from the denial of his requests for the
permits in question. See id., 199 n.2. Although Potter
came to us in a unique procedural posture, we have
since cited the case for the general proposition that
denial of a postjudgment motion for contempt is a final
judgment subject to appellate review. See Pritchard v.
Pritchard, 281 Conn. 262, 272–73, 914 A.2d 1025 (2007).
The Appellate Court also has read Potter broadly for
the conclusion that ‘‘the denial of a motion for contempt
is a final judgment for purposes of appeal . . . .’’4 Wil-
locks v. Klein, 38 Conn. App. 317, 320, 660 A.2d 869
(1995); see Johnson v. Clark, 113 Conn. App. 611, 617,
967 A.2d 1222 (2009) (same).
   Moreover, to the extent that the Curcio test, which
governs interlocutory appeals, applies to the present
case, we disagree with the plaintiff’s contention that
the first prong of that test is not satisfied. Our Curcio
jurisprudence is animated by the principle that parties
should not repeatedly interrupt ongoing litigation to
conduct piecemeal appeals, especially when they will
have the opportunity to challenge all pertinent rulings
after the litigation culminates in a final judgment. See
Melia v. Hartford Fire Ins. Co., 202 Conn. 252, 257–58,
520 A.2d 605 (1987); State v. Curcio, supra, 191 Conn.
30–31. Here, however, both the underlying litigation and
the ancillary contempt proceedings have terminated.
There is no ongoing proceeding or litigation the comple-
tion of which the parties must await, and we do not
see any different termination point at which an appeal
will be more appropriate. Accordingly, aside from cer-
tain exceptions not relevant to the present appeal, a
completed contempt hearing generally has been treated
as a separate and distinct proceeding for Curcio pur-
poses. Compare Beveridge v. Beveridge, 7 Conn. App.
11, 14–15, 507 A.2d 502 (1986) (motion for contempt
deemed appealable under first prong of Curcio because
it can proceed independently), with N.D.R. Liuzzi, Inc.
v. Lighthouse Litho, LLC, 144 Conn. App. 613, 621–22,
75 A.3d 694 (2013) (contempt finding did not terminate
separate and distinct proceeding because further hear-
ing on contempt motion was required to address out-
standing issues), and Zirinsky v. Zirinsky, 87 Conn.
App. 257, 274–75, 865 A.2d 488 (2005) (striking two
counts from contempt motion was not appealable final
judgment because those claims were not sufficiently
severable from overall contempt motion), cert. denied,
273 Conn. 916, 871 A.2d 372 (2005). For these reasons,
we conclude that the trial court’s denial of the hospital’s
motion for contempt constituted an appealable final
judgment.
                            II
   Having established jurisdiction, we turn next to the
merits of the hospital’s claim that the trial court improp-
erly denied the motion for contempt without first
determining whether the plaintiff’s failure to pay was
wilful. The hospital’s argument proceeds in three steps.
First, the hospital posits that the court decided, as a
matter of law, that it lacked the inherent authority to
coerce the plaintiff to comply with the award of costs
and, therefore, declined to conduct a factual determina-
tion as to whether the plaintiff was in contempt. Second,
the hospital contends that a trial court does in fact
possess the inherent authority to use its contempt
power to compel compliance with an order taxing costs.
Third, the hospital argues that a judgment creditor may
seek to enforce a monetary judgment or taxation of
costs through a motion for contempt without first pur-
suing the various postjudgment remedies afforded by
chapter 906, and that it is not an abuse of the court’s
discretion to enforce such a judgment or award via
contempt even if the statutory remedies have not been
exhausted. The plaintiff, by contrast, contends that the
trial court properly recognized that contempt is a ‘‘dras-
tic’’ remedy; Woodbury Knoll, LLC v. Shipman & Good-
win, LLP, 305 Conn. 750, 766 n.12, 48 A.3d 16 (2012);
that, under normal circumstances, should not be used
to enforce a routine monetary judgment or award of
costs in lieu of the statutory collection procedures.5 We
agree with the plaintiff.
  The standard by which we review a trial court’s denial
of a motion for civil contempt hinges on the rationale
for the court’s ruling. To the extent that the trial court
concluded as a matter of law that it lacked the authority
to find the plaintiff in contempt, our review is plenary.6
See AvalonBay Communities, Inc. v. Plan & Zoning
Commission, 260 Conn. 232, 239–40, 796 A.2d 1164
(2002).
  Whether and under what circumstances a prevailing
party may enforce an award of costs by a motion for
contempt are questions of first impression for this
court. Although we did not squarely confront the issue,
our decisions in Fox v. First Bank, 198 Conn. 34, 501
A.2d 747 (1985), and In re Dean, 246 Conn. 183, 717
A.2d 176 (1998), are instructive.
    In Fox v. First Bank, supra, 198 Conn. 39–40, this
court affirmed the dismissal of the plaintiff’s action as
a sanction for contempt, after the plaintiff thrice failed
to make installment payments ordered by the trial court.
Applying a highly deferential standard of review, the
majority concluded that the facts of the case ‘‘demon-
strate[d] sufficient disregard for the court’s order and
deliberate disregard of the authority of the court to
warrant the trial court’s imposition of a sanction for
noncompliance.’’ Id., 40. Writing in dissent, however,
Justice Shea argued that this court should not have
reached the question of whether dismissal was an
appropriate sanction because, from the outset, the trial
court lacked jurisdiction to find the plaintiff in contempt
for failure to make payments on a debt arising from a
court order. Id., 41–42. Justice Shea explained that
‘‘[t]he practice of imprisonment for ordinary debts was
abandoned long ago and it defies credulity to assume
that the court . . . in entering the order that is the basis
for the finding of contempt intended that the plaintiff’s
noncompliance might result in her incarceration or
other punishment for contempt. It would be most
unusual for a court to make its contempt power avail-
able to a creditor in the collection of an ordinary debt.
. . . The plaintiff’s default on the debt she owed the
defendant did not . . . subject her to punishment for
contempt.’’7 (Citation omitted.) Id., 43 (Shea, J., dis-
senting). In Fox, however, the plaintiff, having conceded
that her failure to obey the court’s order was punishable
by contempt, opted not to challenge either the court’s
authority or the contempt finding itself. Id., 37, 39.
Accordingly, the majority declined to consider the issue
raised by the dissenting justice and instead simply pre-
sumed that the trial court had both the authority and
a sufficient basis for the imposition of contempt sanc-
tions. Id., 39; see also id., 40–41 n.3 (declining to con-
sider propriety of ‘‘imprisonment for ordinary debts’’
and indicating that ‘‘our decision might well be advised
by different considerations’’ if issue raised by dissent
were properly before court [internal quotation marks
omitted]).
   Subsequently, in In re Dean, supra, 246 Conn. 184,
we considered whether a judge of the Superior Court
had properly been censured for his failure to comply
with a court order requiring him to make weekly install-
ment payments. In tracing the history of General Stat-
utes § 52-356d (d), which governs the enforcement of
installment payment orders, we noted that in 1939 the
legislature had removed contempt as a sanction for
failure to comply with an order of payments. Id., 195.
We speculated that this decision ‘‘may have reflected
[in part] the modern abolition of the notion of imprison-
ment for failure to pay civil, nonfamily judgments, or
‘debtor’s prison.’ ’’ Id., 195 n.16. As in Fox, however,
there was no need for us to conclusively determine in In
re Dean whether a trial court’s common-law contempt
power is ever an appropriate means of enforcing a rou-
tine monetary judgment or award of costs.
   In the absence of any controlling authority from this
court or clear guidance from the legislature,8 the hospi-
tal directs our attention to three decisions of the Appel-
late Court to support its theory that finding the plaintiff
in contempt under the circumstances of this case would
have been an appropriate exercise of the trial court’s
inherent authority: Rozbicki v. Gisselbrecht, 152 Conn.
App. 840, 100 A.3d 909 (2014), cert. denied, 315 Conn.
922, 108 A.3d 1123 (2015), Montagnese v. Spicer, 130
Conn. App. 301, 22 A.3d 702 (2011), and Clement v.
Clement, 34 Conn. App. 641, 643 A.2d 874 (1994). In
each of those decisions, the hospital posits, the Appel-
late Court affirmed a finding of contempt on the basis
of a party’s failure to comply with a court’s financial
order. None of those decisions is binding on this court,
however, and we do not find any to be persuasive
authority for the hospital’s position.
  In Spicer, the parties entered into an agreement to
resolve a summary process action, whereby the plaintiff
property owner agreed to pay the defendant, who lived
with the plaintiff, $75,000 in exchange for her agreement
to vacate the property. Montagnese v. Spicer, supra,
130 Conn. App. 303. After the defendant vacated the
premises, the plaintiff failed to pay the full sum due
under the stipulated judgment and the defendant filed
several motions for contempt. Id. When the plaintiff
then failed to make monthly installment payments as
subsequently ordered by the court, the court held the
plaintiff in contempt and, after finding that he had the
financial ability to comply with the court’s orders and
was in wilful contempt of them, ordered the plaintiff
incarcerated. Id., 303–306. On appeal, the Appellate
Court, affirming the judgment per curiam, noted that
the plaintiff, who was self-represented, had failed to
adequately brief many of his claims of error or to perfect
the record for appellate review. See id., 304 n.2 and 305
n.3. Accordingly, the Appellate Court considered only
the plaintiff’s factual claim that his financial circum-
stances rendered compliance with the court’s order
impossible. Id., 304 n.2. Notably, the Appellate Court
declined to address the plaintiff’s legal claims that the
trial court (1) overstepped its authority in holding him
in contempt for failure to make an installment payment,
and (2) improperly relied on decisions addressing mari-
tal dissolution disputes. See Montagnese v. Spicer,
Conn. Appellate Court Records & Briefs, April Term,
2011, Plaintiff’s Brief pp. ii–iii.9
  Similarly, in Gisselbrecht, the Appellate Court was
asked to rule not on the propriety of the trial court’s
contempt finding but, rather, on the distinct question
whether that court had jurisdiction to act on the motion
for contempt. See Rozbicki v. Gisselbrecht, supra, 152
Conn. App. 845. That case also is readily distinguishable,
insofar as the contempt issued against an attorney who
was assessed—and refused to pay—the costs of video-
taping a deposition after the court determined that he
had been using the discovery process in an abusive and
unprofessional manner, potentially in violation of the
Rules of Professional Conduct.10 See id., 842–45; Roz-
bicki v. Gisselbrecht, Superior Court, judicial district of
Litchfield, Docket No. CV-10-6001830-S (May 30, 2013).
   The hospital’s reliance on Clement is also misplaced.
That was a dissolution of marriage case and thus, like
Gisselbrecht, is readily distinguishable. See footnote 4
of this opinion. Moreover, the question of whether the
plaintiff in Clement had properly been found to be in
contempt of the court’s dissolution decree was deemed
to be moot because the contempt finding was vacated
during the pendency of the appeal. See Clement v. Clem-
ent, supra, 34 Conn. App. 651. In none of the cases
cited by the hospital, then, did the Appellate Court
affirmatively conclude that a trial court may use its
inherent contempt powers to enforce an ordinary mone-
tary judgment or award of costs.
  In the absence of controlling or persuasive Connecti-
cut authority, we look to the law of other jurisdictions.
See Luurtsema v. Commissioner of Correction, 299
Conn. 740, 754, 12 A.3d 817 (2011). Under ordinary
circumstances, neither the federal courts nor the major-
ity of our sister states permit a litigant to be held in
civil contempt merely for failure to pay an award of
costs or satisfy a routine monetary judgment. See L.
Shepard, ‘‘Creditors’ Contempt,’’ 2011 BYU L. Rev. 1509,
1543–44 (2011). In the federal courts, ‘‘[p]ursuant to
[rule 69 (a) (1) of the] Federal Rule[s] of Civil Procedure
. . . money judgments are enforced by entry of judg-
ment and writ of execution, not by a contempt order,
absent exceptional circumstances.’’ (Internal quotation
marks omitted.) Frazier v. APM Financial Solutions,
LLC, Docket No. 3:11CV1762, 2015 WL 8483237, *3 (D.
Conn. December 9, 2015). Many state courts follow a
similar approach, permitting the use of the common-law
contempt power to enforce orders of costs or monetary
judgments only in the family law context or under
extraordinary circumstances.11 See, e.g., In re Estate of
Bonham, 817 A.2d 192, 195 (D.C. 2003); American Oil
Co. v. Suhonen, 71 Mich. App. 736, 741–42, 248 N.W.2d
702 (1976); Cantalupo Construction Corp. v. 2319
Richmond Terrace Corp., 141 A.D. 3d 626, 628, 34
N.Y.S.3d 616 (2016); Boudwin v. Boudwin, 162 Wash. 142,
144, 298 P. 337 (1931); see also Fox v. Fox, 56 Ill. App.
3d 446, 448, 371 N.E.2d 1254 (1978) (majority rule is
that contempt is not proper means of enforcing payment
of support arrearages once children have reached
majority); 17 Am. Jur. 2d 568, Contempt § 128 (2017)
(‘‘Contempt does not generally support the enforcement
of debts reduced to judgments, or monetary judgments,
when the effect of the order would be jail for nonpay-
ment of a debt. Contempt cannot be used as a mere
debt-collecting device.’’ [Footnotes omitted.]). In other
jurisdictions, this use of the contempt power is prohib-
ited by state constitution; see, e.g., Schwarz v. Waddell,
422 So. 2d 61, 63 (Fla. App. 1982); State ex rel. Shaunki
v. Endsley, 266 Ind. 267, 268, 362 N.E.2d 153 (1977);
Wright v. Wright, 189 La. 539, 543, 179 So. 866 (1938);
Ex parte Thomas, 610 S.W.2d 213, 214 (Tex. Civ. App.
1980); or by statute. See, e.g., In re Adam, 105 Haw.
507, 518, 100 P.3d 77 (App. 2004); In re Marriage of
Rathe, 521 N.W.2d 748, 750 (Iowa 1994); In re Estate
of Downs, 300 S.W.3d 242, 246 (Mo. App. 2009). To a
large extent, these rules arose out of and reflect the
early nineteenth century movement to abolish imprison-
ment for commercial debt. See note, ‘‘State Bans on
Debtors’ Prisons and Criminal Justice Debt,’’ 129 Harv.
L. Rev. 1024, 1026–27, 1034 (2016).
  Connecticut is one of a handful of states that have
not adopted a constitutional amendment prohibiting
debtors’ prisons. Id., 1035. Nevertheless, as Justice Shea
persuasively argued in his dissenting opinion in Fox v.
First Bank, supra, 198 Conn. 42–43, the history and
public policy rationales that have led our sister courts to
bar the use of the contempt power to enforce ordinary
monetary judgments counsel the same result here. Con-
necticut abolished imprisonment for contractual debt
by statute as early as 1838; see Armstrong v. Ayres, 19
Conn. 540 (1849); and, as noted, the legislature has
continued to restrict the types of debt for which con-
tempt is a permissible sanction. See In re Dean, supra,
246 Conn. 195. As have our sister states, Connecticut
has rejected the practice of imprisonment for debt as
inhumane, unjust, and generally ineffective. See T.
Myers, ‘‘Prison or Payment? Benthamism, the Modern
Debtors’ Prison, and Its Historical Roots,’’ 8 Wash. U.
Jurisprudence Rev. 263, 268 (2016). In the words of
Charles Dickens, whose writings contributed in no
small part to its demise, the debtor’s prison ‘‘is gone
now, and the world is none the worse without it.’’12 C.
Dickens, Little Dorrit (1857) bk. 1, c. 6.
  Moreover, we see no reason why scarce judicial
resources—both trial and appellate—should be con-
sumed and the ‘‘legal thumbscrew’’13 of contempt
brought to bear in a case such as this, particularly when
the legislature has provided prevailing parties with a
full complement of statutory collection remedies. As
we explained in Woodbury Knoll, LLC v. Shipman &
Goodwin, LLP, supra, 305 Conn. 765 n.12, ‘‘contempt
. . . should be considered an important and drastic
power of the court . . . .’’ Relying on contempt for the
collection of routine debts ‘‘runs the risk of trivializing
this power.’’ Id., 766 n.12.
   In most instances, the statutory postjudgment reme-
dies authorized by chapter 906 of the General Statutes
will be fully adequate to meet the needs of the judgment
creditor in normal collection situations. See T. Myers,
supra, 8 Wash. U. Jurisprudence Rev. 272. The hospital
has failed to articulate any reason why those remedies
are inadequate to address its claim for payment.14
Accordingly, we see no reason why Connecticut should
diverge from the majority rule that, outside of the mari-
tal dissolution and child support context, ordinary mon-
etary judgments and taxations of costs are not subject
to enforcement by civil contempt absent extraordinary
circumstances. Insofar as the hospital failed to allege
any extraordinary circumstances that might justify a
departure from the general rule,15 we conclude, as a
matter of law, that the trial court properly denied the
motion for contempt without first determining whether
the plaintiff’s failure to pay was wilful.
   The judgment is affirmed.
   In this opinion the other justices concurred.
   * This case originally was scheduled to be argued before a panel of this
court consisting of Chief Justice Rogers and Justices Palmer, Eveleigh,
McDonald, Espinosa, Robinson and Vertefeuille. Although Justice Palmer
was not present when the case was argued before the court, he has read
the briefs and appendices, and listened to a recording of the oral argument
prior to participating in this decision.
   1
     The plaintiff later withdrew his claim against Veillette, leaving the hospi-
tal as the sole remaining defendant.
   2
     The parties disagree as to whether the award of costs constituted an
order of the court. Our resolution of the appeal renders it unnecessary for
us to address that question. There is no dispute, however, that the award
of costs established an obligation by the plaintiff to pay the amount awarded.
   3
     We note that General Statutes § 52-400d (a) provides that ‘‘[a]ny court
decision on a determination of interest in property under section 52-356c,
or on an exemption claim, or on a contempt proceeding, or on any stay
ordered pursuant to an installment payment order, shall be a final decision
for the purpose of appeal.’’ (Emphasis added.) We assume without deciding
that: (1) the contempt proceedings encompassed by § 52-400d are limited
to those expressly authorized in chapter 906; see, e.g., General Statutes
§§ 52-399 and 52-400b; (2) a finding of contempt, pursuant to the court’s
common-law authority as recognized in Practice Book § 1-21A, for failure
to pay costs would not constitute a ‘‘compliance order’’ for purposes of
chapter 906; see General Statutes § 52-350a (15) (defining ‘‘[p]ostjudgment
procedure[s]’’); and, therefore, (3) § 52-400d does not confer appellate juris-
diction under the present circumstances. See N.D.R. Liuzzi, Inc. v. Light-
house Litho, LLC, 144 Conn. App. 613, 620, 75 A.3d 694 (2013).
   4
     The hospital relies instead on Ahneman v. Ahneman, 243 Conn. 471,
478–80, 706 A.2d 960 (1998), and its progeny, for the proposition that the
denial of a postjudgment motion for contempt is immediately appealable.
Ahneman, however, stands only for the limited proposition that ‘‘a trial
court ruling on a motion for contempt in a marital dissolution action is
a final judgment for purposes of appeal.’’ (Emphasis added.) Id., 479. As we
recognized in that decision, unique considerations govern the adjudication
of ‘‘marital dissolution cases because of the likelihood of continuing changes
in the parties’ circumstances requiring continuing dispute resolution by the
court.’’ Id., 484.
   5
     At oral argument before this court, the parties appeared to agree that
the various postjudgment remedies authorized by chapter 906 of the General
Statutes may be used to enforce an award of costs as well as a monetary
judgment. We have no reason to conclude otherwise, although we note that
the postjudgment procedures chapter contemplates that costs have been
assessed to a party who also has obtained a money judgment. See General
Statutes § 52-350f (1) (providing that judgment may be enforced ‘‘to the
amount of the money judgment with . . . all statutory costs and fees’’);
General Statutes § 52-351 (unsatisfied costs of execution may be included
in judgment for collection purposes).
   6
     Because we conclude, as a matter of law, that the trial court properly
denied the motion for contempt, we need not consider the plaintiff’s claim
that the court declined to find him in contempt as an exercise of its discretion
and, therefore, that we should review the ruling only for abuse of discretion.
See AvalonBay Communities, Inc. v. Plan & Zoning Commission, 260
Conn. 232, 239–40, 796 A.2d 1164 (2002).
   7
     Contempt of court may be punished by fine or imprisonment. See, e.g.,
General Statutes §§ 51-33 through 51-35 and 52-400b.
   8
     Nothing in the text or legislative history of chapter 906 of the General
Statutes indicates that the various postjudgment remedies authorized by that
chapter represent the exclusive means of enforcing a monetary judgment or
award of costs. In fact, this court has recognized that at least one common-
law equitable remedy not referenced in chapter 906 remains available to
judgment creditors. See Burchett v. Roncari, 181 Conn. 125, 127–29, 434
A.2d 941 (1980) (creditor’s bill in equity available to judgment creditor who
has no adequate remedy at law); see also J. Kaye & W. Effron, 3A Connecticut
Practice Series: Civil Procedure Forms (4th Ed. 2004) Form S-169, authors’
comment, p. 569 (opining that creditor’s bill remains available remedy not-
withstanding comprehensive treatment of rights and obligations of debtors
and creditors in chapter 906 of General Statutes).
   9
     The Appellate Court also was not asked to and did not consider whether
the contempt order was in violation of General Statutes § 52-356d (d), which
provides in relevant part that ‘‘[a]n installment payment order shall not be
enforced by contempt proceedings . . . .’’
   10
      In observing that Gisselbrecht is distinguishable, we express no opinion
as to whether a finding of contempt was warranted under what the Appellate
Court identified as the ‘‘unusual circumstances’’ of that case. Rozbicki v.
Gisselbrecht, supra, 152 Conn. App. 849.
   11
      Exception is frequently made for cases of fraud or for refusal by a party
to turn over specific assets. See note, ‘‘State Bans on Debtors’ Prisons
and Criminal Justice Debt,’’ 129 Harv. L. Rev. 1024, 1036 (2016). Some
jurisdictions permit the use of contempt to enforce a monetary judgment
or award of costs only when all legal means of enforcement have been
exhausted. See id., 1038 and n.120.
   12
      We are not reassured by the hospital’s argument that the injustices
associated with debtor’s prison are not at issue here because judgment
creditors such as the plaintiff can be imprisoned for contempt only if they
are able to pay but wilfully refuse to do so. See T. Myers, supra, 8 Wash.
U. Jurisprudence Rev. 273–74 (arguing that ability to pay determinations
often are arbitrary and subjective); S. Ware, ‘‘A 20th Century Debate about
Imprisonment for Debt,’’ 54 Am. J. Legal Hist. 351, 369–70 and n.106 (2014)
(discussing historical evidence that debtors without financial means often
have been wrongly imprisoned).
   13
      Dollard v. Koronsky, 67 Misc. 90, 94, 121 N.Y.S. 987 (App. Term), aff’d,
138 A.D. 213, 123 N.Y.S. 11, aff’d, 199 N.Y. 558, 93 N.E. 1119 (1910).
   14
      The hospital argues at length as to why a court can use its contempt
power to enforce an award of costs but never explains why the court should
do so here. The hospital’s reliance on AvalonBay Communities, Inc. v.
Plan & Zoning Commission, supra, 260 Conn. 232, in this respect is mis-
placed, as that decision did not address the question of whether contempt
is an appropriate means of enforcing a monetary judgment.
   15
      Because none were alleged, we need not decide what types of excep-
tional circumstances—if any—might justify holding a party in contempt for
failure to pay a civil award of costs, nor whether the standards governing
awards of costs differ from those governing monetary judgments. See DRHI,
Inc. v. Hanback, 288 Va. 249, 255 n.2, 765 S.E.2d 9 (2014) (leaving open
question whether civil contempt proceedings can ever be appropriate pro-
cess for enforcing monetary judgments outside of domestic relations cases).